Citation Nr: 0619294	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which increased the rating for the veteran's PTSD 
from 30 to 50 percent - effective retroactively from 
February 4, 2004, the date of receipt of his claim.  He wants 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993).

The Board advanced this case on the docket in light of the 
veteran's financial hardship.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).

In this decision, the Board is granting an even higher 70 
percent rating for the PTSD.  Since, however, it cannot be 
determined based on the evidence presently on file whether 
the veteran was awarded disability benefits by the 
Social Security Administration (SSA) - effective April 2004, 
because of the severity of his PTSD or, instead, due to other 
unrelated factors, the Board is temporarily deferring 
consideration of whether he is entitled to the highest 
possible 100 percent rating for his PTSD pending completion 
of further development of this corollary issue on remand.  
The remand will occur via the Appeals Management Center 
(AMC).  His present dire financial situation dictates that 
the Board at least goes ahead and adjudicate the portion of 
his claim that it can, without this further delay.






FINDINGS OF FACT

1.  The veteran experiences crying spells that are partly the 
result of his PTSD, but mostly attributable to unfortunate 
life circumstances - especially his separation and divorce 
from his long-time second wife and a strained relationship 
with one of his children; he has managed to maintain 
relationships with some friends, but experiences situational 
depression, anxiety, anger and irritability, 
confused thinking, memory loss, and has occasional thoughts 
of suicide but generally no active plan or intent.

2.  The veteran has not had a full-time, gainful job for 
several years since sustaining a head injury in 1994 in a 
motor vehicle accident, resulting in a cognitive (attention 
deficit) disorder; he has had several seasonal, part-time 
jobs during the years since - including as a town moderator 
and on the town council (including involved with local 
elections), in landscaping, and as a truck driver; the SSA 
awarded him disability benefits retroactive to April 2004, 
but there is insufficient evidence to determine whether this 
was primarily because of the severity of his PTSD as opposed 
to other unrelated factors.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He also was 
questioned during his recent video-conference hearing in 
January 2006 about any additional evidence that might be 
relevant to his claim.  And when subsequently filing a motion 
in June 2006 to advance this case on the docket due to 
financial hardship, his DAV representative specifically 
requested that if the Board granted the motion - which it 
did, to proceed immediately to make a decision based on the 
merits (without returning the claims file to the DAV 
representative for further argument).  So they clearly want 
the case expedited and considered on the basis of the 
evidence already on file - to the extent this is possible.

The veteran's VA treatment records through December 2004 have 
been obtained, and he has had two hearings (one with a 
Decision Review Officer (DRO) at the RO and another before 
the undersigned Veterans Law Judge (VLJ) of the Board).  
The veteran also was provided a VA compensation examination, 
including to assess the severity of his PTSD - the 
dispositive issue.  Regrettably, as indicated, the specific 
basis of his SSA award still needs to be determined.  So 
these additional records have to be obtained.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  But in the meantime, 
there is sufficient evidence already on file to grant a 
higher 70 percent rating.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).

The Board also has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires that VA provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction (i.e., RO) decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, as mentioned, the RO initially 
considered the claim in June 2004 - so not until after 
sending the veteran a VCAA letter in April 2004.  
Consequently, this complied with the preferred sequence of 
events (VCAA notice before initial adjudication) specified in 
Pelegrini II and Mayfield.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This type of 
notice is not just limited to claims for service connection, 
but as indicated by VA's General Counsel also means that in 
cases, as here, involving a claim for a higher rating for an 
already established service-connected disability, the notice 
must apprise the veteran of the method for assigning an 
effective date in the event a higher rating is granted.

Records show the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for a higher disability rating.  But he was not provided 
notice of the type of evidence necessary to establish an 
effective date if this benefit is granted.  Nevertheless, 
since the Board is granting a higher 70 percent rating - and 
reserving judgment on whether he is entitled to an even 
higher 100 percent rating pending completion of the 
additional development on remand, the mere fact that he has 
not received the requisite notice concerning the effective 
date element of his claim is nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.



Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2000).  

PTSD is rated under the general rating formula for mental 
disorders, as follows:

For total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
a 100 percent rating is appropriate.



When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

38 C.F.R. § 4.130, Code 9411 (2005).

The June 2004 RO decision currently on appeal increased the 
rating for the veteran's PTSD from 30 to 50 percent, 
retroactively effective from February 4, 2004, the date of 
receipt of his claim.  He has argued at two 
personal hearings, including a videoconference hearing before 
the Board, that the manifestations of his PTSD are more 
severe than contemplated by a 50 percent rating - and have 
become even more severe since the April 2004 VA compensation 
examination - warranting either a 70 or 100 percent rating.



VA clinic records reflect pretty much monthly visits for 
follow-up for the veteran's PTSD since October 2003.  These 
records indicate he was involved in a motor vehicle accident 
several years ago, in 1994, with residual medical problems (a 
cognitive, attention deficit disorder) that caused him to 
cease full-time work.  However, he has had his own 
landscaping service during the years since that has enabled 
him to keep working on at least a part-time basis during the 
summertime and also permits him to work by himself.  He also 
works as a volunteer town moderator and on his town council 
and is especially active in that capacity during the fall 
election season.  The records show he separated from his 
second wife of more than 20 years in 2003 and that the 
separation was acrimonious and very hard on him.  He saw a 
clinical social worker during most of the outpatient visits 
in 2003 and 2004.  In October 2003, the social worker 
reported few clinical findings, but noted the veteran's 
primary concern at that time was his marital situation.  
He denied any suicidal or homicidal ideation.  In that 
October 2003 report, the examiner recorded a Global 
Assessment of Functioning (GAF) score of 60, indicating 
moderate symptoms.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (this is commonly referred to as DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

Record entries over the next couple months indicate the 
veteran was homeless.  He listed his problem areas during 
that period as depression, marital discord, personal stress, 
confused thinking, and memory loss.  He admitted to 
occasional suicidal thoughts, but denied any intent or plan; 
he denied any past attempts at suicide.  He was taking 
medications that helped his anxiety and irritability, but not 
his depression.  

The veteran was seen by a psychiatrist in December 2003.  
Although he did not record a GAF score, he did provide a more 
detailed description of the veteran's psychiatric 
manifestations.  He was still having trouble accepting that 
his wife was unwilling to consider reconciliation.  He stated 
that he would start crying or have intrusive thoughts about 
her at any time.  The examiner noted the veteran had three 
children and, of the three, had some contact with his son, 
who tried to be helpful.  On examination, the veteran was 
alert, but obviously upset.  He was anxious, but less 
depressed than previously.  He denied hearing voices and was 
not then suicidal.  The examiner indicated that he was adding 
Prozac to the veteran's medications.  

A VA clinical psychologist saw the veteran in March 2004.  
That examiner listed the veteran's reported PTSD symptoms as 
intrusive thoughts, nightmares, anger, despair, memory 
difficulties, hypervigilance, and exaggerated startle 
response.  On examination, however, he appeared alert and 
oriented.  His affect was appropriate and the examiner was 
easily able to establish rapport.  His speech content was 
logical, coherent, and goal directed.  There was no evidence 
of a psychotic process, delusions, hallucinations, or ideas 
of reference.  The examiner did not list a current GAF score.  

The veteran underwent a VA compensation examination by 
another clinical psychologist in April 2004.  He described 
his daily routine as "fairly active."  After arising early, 
he would do his errands and appointments, and work if there 
was work available.  He did his own cooking, cleaning, and 
grocery shopping, and had hobbies that included playing his 
keyboard.  He also had friends that he met on occasion.  On 
examination, he appeared somewhat disheveled and was agitated 
and tense.  His speech was angry, which matched his mood and 
affect, but he also appeared depressed, as well as irritable.  
He denied any hallucinations or delusions, and his thought 
process was logical and goal directed.  The examiner 
indicated that the veteran appeared preoccupied with how his 
life had gone since he and his wife had split up.  He did 
have some suicidal ideation and had reportedly tried to kill 
himself a year previously by taking eight of his 
Amitriptyline.  He denied any homicidal ideation.  As an 
assessment of the veteran's PTSD, the examiner stated that 
the veteran would think about the bad things that happened to 
him in Vietnam and would then get very angry.  He indicated 
that he would try to pray, and the examiner stated that 
apparently that would distract the veteran enough to forget 
about Vietnam.  The examiner listed a GAF score of 60.  



The veteran was evaluated at length by another VA clinical 
psychologist in July 2004.  After setting forth the veteran's 
history and the results of psychometric testing, the examiner 
noted that the period since the fall of 2003, when the 
veteran separated from his wife, had been a very difficult 
period of time for him, but that he had clearly benefited 
from psychological and psychiatric treatment through the 
VA clinic.  The examiner indicated that, overall, the 
veteran's PTSD symptoms were chronic and severe, and appeared 
to be worsening over time.  He said the cognitive deficits 
that he suffered as a result of the head injury in 1994 added 
to his problem and had never been adequately addressed.  The 
examiner's diagnoses included chronic PTSD, dysthymia, 
attention deficit hyperactivity disorder, and alcohol and 
cocaine abuse in sustained remission for more than 25 years.  
He assigned a GAF score of 45, indicative of serious 
impairment in social and occupational functioning.

Subsequent VA clinic notes by the veteran's social 
worker/counselor and a physician through the end of 2004 show 
the veteran's landscaping work had ended for the season and 
that, when he was not busy, he would dwell on issues and feel 
himself getting angry.  However, no signs of psychosis were 
noted and there was no evidence of suicidal ideation; he was 
articulate and his reasoning was intact.  A GAF score of 45 
was repeatedly noted by the examiners.  

The Board finds that the veteran's PTSD was not more than 50-
percent disabling prior to his February 2004 claim, as 
evidenced by examiners' repeated assessment of his level of 
social and occupational impairment as moderate, corresponding 
to a GAF score of 60, and by the absence of such severe 
manifestations as deficiencies in judgment, thinking, or 
mood; illogical, obscure, or irrelevant speech; spatial 
disorientation; neglect of personal appearance or hygiene; or 
difficulty in adapting to stressful circumstances.  Although 
the veteran had reported to one interviewer that he had 
experienced some suicidal thoughts, he readily acknowledged 
he had no actual intent/plan, and no other examiners noted 
any thoughts of this sort.



From the time of his February 2004 claim throughout the rest 
of that year, however, the veteran's PTSD symptoms began to 
appreciably worsen.  Examiners routinely listed a 
significantly lower GAF score of 45 - which, according to 
DSM-IV, is indicative of serious social and occupational 
impairment.  Indeed, the July 2004 examiner described the 
PTSD as severe and specifically stated the veteran's symptoms 
appeared to be worsening over time.  That characterization of 
the severity of the PTSD is not altogether dispositive of the 
rating that should be assigned, but nonetheless is probative 
evidence for consideration in making this important 
determination.  See 38 C.F.R. §§ 4.2, 4.6.

The sudden downturn in the extent and severity of the 
veteran's psychiatric symptoms in 2004 clearly was not 
exclusively attributable to his PTSD, as he was in the 
process of experiencing some very difficult and emotional 
circumstances in his personal life - most notably an 
acrimonious separation and eventual divorce from his second 
wife of many years (more than 20).  He also had a strained 
relationship with one of his children, which records show he 
often described as completely nonexistent.  Add to this 
recurring stress and financial problems and it is patently 
obvious that was a very difficult time in his life, 
and again, not solely as a result of his PTSD.  But the 
evidence is about equally balanced, for and against the 
claim, as to whether his PTSD was a more than casual factor 
in the sudden downturn in his mental health.  So it is just 
as likely as not his lower GAF score of 45 was at least 
partly the result of his worsening PTSD, meaning, all things 
considered, he is entitled to a higher 70 percent rating 
effective February 4, 2004, when he filed his claim for a 
higher rating.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

As to whether the veteran is entitled to an even higher 100 
percent rating, this issue requires further development 
before a determination.  And this will be done on remand.




ORDER

A higher 70 percent rating is granted for PTSD, subject to 
the laws and regulations governing the payment of VA 
compensation.


REMAND

A July 2005 letter from the SSA indicates that agency awarded 
the veteran disability benefits retroactive from April 2004.  
But the letter does not list the specific disabilities on 
which the award was predicated - particularly insofar as 
whether his PTSD was one of the contributing conditions to 
his unemployability.  So this must be clarified since it is a 
possible basis for assigning the maximum 100 percent rating 
for PTSD (under 38 C.F.R. § 4.130, DC 9411) and since the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
includes obtaining any SSA disability benefits award and the 
underlying medical records.  See, too, Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); and Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See, as well, 38 C.F.R. § 3.159(c)(2) (2005).

During his recent January 2006 videoconference hearing, the 
veteran alleged the SSA award was predicated on the severity 
of his PTSD, but again this is not independently confirmed.  
Since, though, his SSA award was made retroactive to April 
2004, around the time he filed his claim with VA for a higher 
rating for his PTSD (and perhaps not coincidentally when his 
initial higher 50 percent, and now 70 percent, rating dates 
back to), this is a legitimate possibility.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Contact the SSA and obtain copies of 
this agency's records concerning the 
veteran's claim for disability benefits.  
According to a July 2005 SSA letter in the 
claims file, he was awarded disability 
benefits retroactive to April 2004 - 
around the time he filed a claim with VA 
in February 2004 for a higher rating for 
his PTSD.  But there is no indication in 
the SSA letter or elsewhere in the claims 
file of what specific disabilities 
precipitated the grant.  He says that only 
his VA medical records were considered, so 
perhaps these underlying medical records 
do not need to be obtained from SSA 
(assuming they are already in the claims 
file) and only clarification needed of the 
specific condition(s) supporting his SSA 
grant.

2.  Then readjudicate the claim for a 
rating higher than 70 percent for the PTSD 
based on the additional evidence obtained.  
If the maximum 100 percent rating is not 
granted, send the veteran and his 
representative an SSOC and give them time 
to respond to it before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


